ITEMID: 001-57600
LANGUAGEISOCODE: ENG
RESPONDENT: GBR
BRANCH: CHAMBER
DATE: 1987
DOCNAME: CASE OF W. v. THE UNITED KINGDOM
IMPORTANCE: 2
CONCLUSION: Violation of Art. 8;Violation of Art. 6-1;Just satisfaction reserved
JUDGES: C. Russo;N. Valticos
TEXT: 8. The applicant, who is a British citizen born in 1951 and lives in England, was married in June 1973. He and his wife have three children; the present case concerns only the youngest of them, S, who was born on 31 October 1978. The couple has a history of serious marital and financial difficulties.
9. On 1 March 1979, when the applicant’s wife was suffering from post-natal depression and alcoholism, S was placed by his parents into the voluntary care (see paragraphs 35-37 below) of the local authority ("the Authority"). He stayed with foster parents on a temporary basis, returned home on 8 March at the applicant’s request and was again placed voluntarily in care on 21 March. After one day at home on 13 April, he was again voluntarily returned to care and remained with foster parents until 18 May. He then spent a period with his parents before once more, on 5 June, returning to and remaining in voluntary care, subject to parental visits and some weekends at home.
10. Following a suggestion made by her to the Authority’s social workers, the applicant’s wife took S home on 14 August 1979 but subsequently changed her mind and returned him to the foster parents. On 16 August, the Authority, which had already given previous consideration to such a course, passed resolutions assuming the parental rights of the applicant and his wife over S (see paragraph 38 below). It had apparently not informed them that such resolutions were proposed, but on 7 September it reached an agreement with them that S would be returned to them in February 1980 if they overcame their domestic difficulties. In any event, the applicant did not exercise his right to object to the resolution affecting him (see paragraph 39 below).
11. On 22 November 1979, the day after the applicant’s wife had been admitted to hospital for treatment following a deterioration in her alcoholism, the Authority reviewed the family circumstances. It was concluded that the prospects of S’s rehabilitation were poor but that the aforementioned agreement should be retained, the social workers responsible considering that there could be no postponement of the date for S’s return to his natural parents beyond February 1980. In case it proved impossible to effect the return at that time, it was also agreed that the possibility of finding long-term foster parents should be examined as a contingency plan.
12. S spent four days over Christmas 1979 with his natural family. The applicant continued to look after his two older children but in January 1980 they were placed temporarily into voluntary care as he was threatened with loss of his job if he did not resume work; the placement was intended to end on his wife’s discharge from hospital.
A social worker saw the applicant’s wife in hospital on 22 January and reported that she seemed worried at the prospect of the children’s return home. The social worker warned her that, as regards S, the alternative would be his placement in long-term care. On 31 January, the social worker saw the applicant in connection with his matrimonial difficulties and the future of the two older children, but the prospect of S not being returned to his natural parents was not discussed.
13. On 14 February 1980, the Authority passed resolutions to assume parental rights over the two older children. According to the applicant, he raised no objection since it was agreed between the parents and the Authority’s care officers that these children would be returned to their parents over a period. They were in fact returned on 1 August 1980 and have remained at home ever since. The applicant and his wife contend that they understood the agreement to envisage the return of S as well.
14. According to the report of the Local Ombudsman (see paragraph 22 below), the social workers responsible for S and the remainder of the applicant’s family reached the conclusion in January or February 1980, from their nearly continuous review of the circumstances, that the arrangement for returning S to his natural parents would not work in view of the prognosis for the applicant’s wife’s alcoholism and the apparent breakdown of the marriage. On an unrecorded date, an unspecified person or persons in the Authority’s Social Services Department decided that S should not return home but should be placed with foster parents on a long-term basis with a view to adoption and that the natural parents’ access to him should be restricted. There is no recorded minute of any decision to this effect having been taken by the Authority in a formal manner at that time and the possibility of such placement was apparently not mentioned to the applicant when the social workers saw him on 31 January nor to his wife on 14 February, when they visited her to inform her of the resolutions concerning the two older children. Although it appears from the Local Ombudsman’s report that the parents had on previous occasions been made aware of the possibility that S might be placed in long-term care, he was clearly not satisfied that the likely course of events with regard to S had been made sufficiently plain to them and that they had been properly consulted before the decision was taken not to return the child to them.
In any event, on 20 and 26 March respectively, the applicant and his wife were informed of the decision orally by the social workers responsible. According to the Local Ombudsman’s report, the social worker dealing with the case was not sure that even then either parent clearly understood what was being said about S’s future, their concern at the time being "totally focused" on the two older children.
15. On 31 March 1980, the Authority’s Adoption and Foster Care Committee, without further reference to the applicant or his wife, considered and approved the proposal to place S with long-term foster parents and to restrict his natural parents’ access to him. The Committee was told by the social workers responsible that the applicant and his wife, who were neither present at nor knew of the meeting, disagreed with the proposal. The minute of the Committee’s discussion records: "It was suggested that if there was to be no parental contact the mother particularly would ‘search to the ends of the earth for [S]’. However, parental contact to be controlled and not at [the foster parents’] home."
The Authority informed the Local Ombudsman in the course of his enquiries that, in its view, this minute reflected the intention that the applicant and his wife should not know where S was placed. In any event, it clearly records a decision that access should be restricted, both as to location and frequency, but not terminated.
16. On 22 April 1980, the senior social worker responsible for the case visited the applicant and his wife to inform them that S was being moved to new foster parents; the record of his visit states that he told them that he was not prepared to disclose where the foster parents lived. In addition, it appears that since the Area Director of Social Services considered that access would jeopardise the chances of S developing a satisfactory relationship with the new foster parents, he had decided that the applicant and his wife should not be allowed to visit S. It is not revealed how, if at all, this decision to terminate access derived from the discussions of the Adoption and Foster Care Committee as recorded in the minute quoted above. According to the Government, the applicant was made aware of this decision in May.
17. On 9 May 1980, S was moved to a new foster family for long-term fostering, with a view to adoption.
18. Some time after May 1980 and apparently as a result of the shock of being sentenced to prison for theft, the applicant’s wife made a remarkable recovery from her alcoholism. The couple also resolved their matrimonial difficulties. They continued to seek access to S and protested to the Social Services Department at the refusal thereof; a meeting for them to see the child at the social services building was eventually arranged in July 1980. Having consulted solicitors in September with a view to challenging the Authority’s actions, the applicant and his wife were granted legal aid to apply to a juvenile court to discharge the Authority’s parental rights resolutions concerning S (see paragraph 40 below) and proceedings were issued on 4 November. At the request of the Authority, the hearing, originally fixed for 11 December, was postponed to 8 January 1981. On 16 January, the juvenile court held that both of the resolutions should "henceforth be terminated", thereby permitting S to be returned to the applicant and his wife.
19. On the same day, the Authority appealed to the Divisional Court against the juvenile court’s decision (see paragraph 41 below) and also issued proceedings in the local District Registry of the High Court to have S made a ward of court (see paragraphs 42-44 below).
There followed a period of uncertainty as to which of these proceedings the Authority would pursue. On 5 February 1981 (the last possible day to prevent the wardship from lapsing; see paragraph 44 below), the Authority took out a notice for an appointment, to be held on 3 March, for hearing the summons initiating the wardship. On that day, when the Authority applied to the High Court for directions, the applicant’s solicitor challenged the propriety of the wardship proceedings as a duplication of the jurisdiction and this question was referred as a preliminary issue to be heard before a High Court judge. On 25 March, the judge permitted the Authority, which undertook to withdraw its appeal before the Divisional Court, to continue with the wardship proceedings; he directed that the case be heard as soon as possible and ordered that it be set down in the first week of June, no earlier date being available having regard to the expected length of the hearing.
20. The case was heard on 15-18 and 22 June 1981. After evaluating the evidence submitted in relation to S’s well-being and the applicant’s circumstances (including a report of 9 June from an independent welfare officer), the High Court held that the wardship should continue and directed that the child should remain with the foster parents with whom he had been placed in May 1980 (see paragraph 17 above): there was no longer any practical alternative to this, too long a period having elapsed since S’s last contact with his natural parents (on 25 July 1980) for any change to be justified. The High Court also held that the applicant and his wife should not have access to the child, noting that restoring rights of access would only encourage them in their attempts to have S returned to them, a course which would not be in his best interests. However, in the course of his judgment, the judge stated:
"I can only say that it is extremely unfortunate that these [wardship] proceedings were not heard within a matter of a week or so after the [juvenile court’s] decision. I see no reason why they could not have been ... However, the hearing did not take place and the parents and the Court are now faced with the fact that a further four months have gone by in which S has become even closer to his foster parents."
"... I am not happy about the use of section 2 [of the Children Act 1948] powers to change the status of the child and to cut the parents out of his life, and I am unhappy about a decision arrived at by the local authority without the parents being heard or having the opportunity to make their own representations to the decision-making body ..."
The judge also commented on the "massive help" received by the parents from the social services.
21. An appeal by the applicant to the Court of Appeal was dismissed on 6 October 1981. The Court of Appeal expressed its sympathy for the natural parents, describing the case as "tragic", but stressed that its duty was to arrive at a decision which was in the best interests of the child and that "the question from beginning to 1end is whether the child’s best interests would be served by remaining with his foster parents or by being transferred to his natural parents". Although the Court recognised that "both the mother and the father deserve all the credit for pulling themselves out of an appalling situation" and that they had "succeeded remarkably" in coping with their older children, it found that S presented "a different problem" in the light of the fact that he had spent almost the whole of his life in the care of other people.
22. The applicant referred the matter to the Local Ombudsman, who has the task of investigating complaints made by a member of the public claiming to have sustained injustice in consequence of maladministration in connection with action taken by a local authority in the exercise of its administrative functions.
In his report of 28 February 1983, the Local Ombudsman upheld the applicant’s allegation of maladministration in the way in which the Authority had taken its decisions concerning S, stating in particular that he criticised "the failure to put the parents properly in the picture before firm decisions were taken".
23. On 23 March 1982, the foster parents with whom S had been placed in May 1980 were granted leave to apply to adopt the child (see paragraph 53 below). An adoption order relating to him was made on 5 October 1984, the High Court having decided to dispense with the applicant’s consent (see paragraph 52 below).
24. In the law of England and Wales, there are a number of different and partially co-ordinated procedures for dealing with the welfare of children. Whilst the oldest of these is the wardship jurisdiction of the High Court, it has for many years co-existed with, but not been ousted by, various statutory provisions whereby a child who is at risk may be put into the care of a local authority.
Although the terms are not wholly accurate, the legislation is commonly divided into two categories: the first provides for "compulsory care", by establishing machinery whereby a local authority can obtain a court order committing a child to its care; the second concerns "voluntary care", the machinery here being originally designed to meet an emergency situation without the need of recourse to the courts. At any given time, there are approximately 86,000 children in public care in England and Wales, of whom 70,000 are not living with their parents or a relative.
The statutory provisions have been amended on several occasions and many of them were repealed and replaced by the Child Care Act 1980 ("the 1980 Act"), a consolidating measure the greater part of which came into force on 1 April 1981. In the following summary of the law in force at the time of the present case, the original enactments are cited first and any corresponding provision of the 1980 Act in force at the relevant time is indicated in square brackets.
By way of general background information, the summary covers all three of the procedures referred to above (namely those relating to compulsory care, voluntary care and wardship), but in the present case it was the machinery for voluntary care and the wardship jurisdiction of the High Court which were directly relevant.
25. The principal statute concerning compulsory care is the Children and Young Persons Act 1969 ("the 1969 Act"), as amended by the Children Act 1975 and then partly replaced by the 1980 Act; it enables a local authority to obtain, as a temporary measure, a "place of safety order" and, as longer-term measures, a variety of other orders.
26. Under section 28(1) of the 1969 Act, any person, including a local authority, may apply to a justice of the peace for authority to detain a child and take him to a place of safety; the justice may grant the application if he is satisfied that the applicant has reasonable cause to believe, inter alia, that the child’s proper development is being avoidably prevented or neglected or his health is being avoidably impaired or neglected or he is being ill-treated, or that he is exposed to moral danger.
A "place of safety order" so granted lasts for a maximum of 28 days and cannot be extended. The person detaining the child must as soon as possible take such steps as are practicable for informing his parent of the detention and the reason for it.
If the local authority wishes to retain the child in protective surroundings after the 28-day period, it has either to make the child a ward of court (see paragraphs 42-44 below), or to institute care proceedings under section 1 of the 1969 Act (see paragraphs 27-29 below), or to apply to a justice or a magistrates’ court for an interim order under section 28(6) (see paragraph 32 below); if an application of the last kind is refused, the child’s immediate release "may be ordered".
27. Under sections 1 and 2(2) of the 1969 Act, a local authority which reasonably believes that there are grounds for making an order as to the care and control or supervision of a child is, subject to certain exceptions, under a duty to institute care proceedings by bringing the child before a juvenile court.
28. In care proceedings instituted by a local authority, the parties are the local authority and the child, but not the latter’s parents. The child is entitled, subject to his means, to legal aid and it is open to him to have his parents conduct the case on his behalf either directly or through a lawyer. If the child is of sufficient competence, he may decide that he wishes to be separately represented.
A natural parent who is not acting on behalf of the child is entitled to be notified of and to attend the hearing and to give and call evidence challenging the allegations made by the local authority. As a matter of practice, the court will also allow such parent to cross-examine witnesses on behalf of the local authority and to have separate legal representation.
29. If the court before which the child is brought is satisfied that one of the grounds specified in section 1 of the 1969 Act exists and that the child is in need of care or control which he is unlikely to receive unless an order is made, it may make, inter alia, a supervision order, a care order or an interim order. The specified grounds include those on which a place of safety order may be made (see paragraph 26 above).
30. A supervision order is an order placing the child under the structured supervision of the local authority; subject thereto, he may continue to live with his parents.
31. A care order is an order committing the child to the care of the local authority. The latter will have the same powers and duties with respect to the child as his parent or guardian would have apart from the care order (section 24 of the 1969 Act [10(2) of the 1980 Act]), except that it cannot cause the child to be brought up in any religious creed other than that in which he would otherwise have been brought up and it cannot agree to the child’s adoption.
32. An interim order is a care order limited to a specified period not exceeding 28 days; it may be renewed on application (section 22 of the 1969 Act). It may be made if the juvenile court hearing the care proceedings is not in a position to decide which of the other specified orders ought to be made (section 2(10)) or, alternatively, during the currency of a place of safety order (see paragraph 26 above). The powers and duties of the local authority under an interim order are the same as under a full care order (see paragraph 31 above).
33. A full care order normally terminates when the child in question attains the age of 18 (section 20(3)(b) of the 1969 Act).
In addition, under sections 21(2) and 70(2), the juvenile court may, on application by the child or his parent on the child’s (but not his own) behalf and if it considers it appropriate, discharge the care order and may, on discharging it, make a supervision order in respect of the child. Such applications may be made every three months or, with the juvenile court’s permission, more frequently (section 21(3)). The paramount consideration in deciding whether to discharge the order is the interests of the child.
34. Under sections 2(12) and 21(4) of the 1969 Act, the child in respect of whom the care order was made, or his parent on the child’s (but not his own) behalf, may appeal to the Crown Court against the making of a care order, against the refusal of an application to discharge a care order or against the making of a supervision order on its discharge. The Crown Court will review the decision by way of re-hearing the case. From the Crown Court a further appeal may, with leave, be made to the High Court by way of case stated; thereafter an appeal lies to the Court of Appeal and, in rare cases, to the House of Lords.
The local authority has no general right to appeal against a juvenile court’s refusal to make a care order, except on a point of law to the High Court.
35. The principal statute concerning voluntary care is the Children Act 1948 ("the 1948 Act"), as amended by the Children Act 1975 and then replaced by the 1980 Act. This legislation in effect enables a parent to place his child into the care of a local authority; at the initial stage the authority acquires no special status in relation to the child but a different situation may arise subsequently.
36. Section 1 of the 1948 Act [2 of the 1980 Act] imposes on the local authority a duty to receive into its care a child under 17 where it appears, inter alia, that his parents or guardian are for the time being or permanently prevented by illness, incapacity or other circumstances from providing for his proper accommodation, maintenance and upbringing and that the intervention of the authority is necessary in the interests of the child’s welfare. Whilst the authority must, save as otherwise provided in the Act, keep the child in its care so long as his welfare requires it and he has not attained the age of 18, it is also under a duty to endeavour to secure the resumption of parental care where this appears consistent with the child’s welfare.
37. Section 1 of the 1948 Act [2 of the 1980 Act] specifies that it does not entitle the local authority to keep the child in care if any parent or guardian desires to take over that care. However, if the child has been in care throughout the preceding six months, no person may take him away unless he has given at least 28 days’ notice of his intention to do so or has the authority’s consent (section 1(3A) [13(2)]).
Moreover, if a parent requests the return of the child, the authority is not compelled to comply regardless of his welfare (Lewisham London Borough Council v. Lewisham Juvenile Court Justices [1979] 2 All England Law Reports 297). If it then considers the transfer of care to the parent to be inconsistent with that welfare, it may either pass a parental rights resolution (see paragraph 38 below) or apply to make the child a ward of court (see paragraphs 42-44 below).
38. If it appears to a local authority in relation to any child who is in its care under section 1 of the 1948 Act [2 of the 1980 Act] that, inter alia, a parent of his is unfit to have the care of the child on account, notably, of his habits or mode of life or of having consistently failed without reasonable cause to discharge the obligations of a parent, the local authority may resolve that there vest in it the parental rights and duties with respect to that child (section 2(1) [3(1)]). The rights and duties which so vest are all rights and duties which by law the mother and father have in relation to a legitimate child and his property, including "a right of access" but excluding the right to agree or refuse to agree to the making of an adoption or certain related orders (section 2(11) of the 1948 Act [3(10) of the 1980 Act] and section 85(1) of the Children Act 1975).
Before passing a parental rights resolution, the local authority must consider a report from its Social Services Department on the desirability of assuming parental rights, which report should contain all the material necessary for the proper exercise of the authority’s discretion. In deciding the matter, the authority is to regard the interests of the child as of paramount importance and the views of the parents on the proposal are to be taken into account.
39. If the parent has not already consented in writing to the parental rights resolution and his whereabouts are known, he must be served with notice of it, indicating his right to object by counter-notice within one month (section 2(2) and (3) of the 1948 Act) [3(2) and (3) of the 1980 Act]). If such objection is made, the resolution lapses on the expiry of 14 days from service of the counter-notice (section 2(4) [3(4)]). However, within that period, the local authority may "complain" to a juvenile court, in which event the resolution will not lapse until the complaint is determined; on hearing the complaint, the court may order that the resolution is not to lapse, provided that it is satisfied that the grounds for the resolution were made out when it was passed and subsist at the time of the hearing and that the continuation of the resolution is in the child’s interest (section 2(5) [3(5) and (6)]).
40. A parental rights resolution continues in force until the child attains the age of 18, unless it is previously rescinded by the local authority or terminated by a juvenile court (section 4 of the 1948 Act [5 of the 1980 Act]).
The parent concerned, even if he did not originally object to the parental rights resolution, may apply to a juvenile court for its discharge. The court may grant the application if it is satisfied that there were no grounds for the making of the resolution or that it should be terminated in the child’s interests (section 4(3)(b) [5(4)(b)]). An application based on the original foundation for the resolution can, however, be entertained only if lodged within six months of its adoption (section 127 of the Magistrates’ Court Act 1980).
41. Under section 4A of the 1948 Act [6 of the 1980 Act], an appeal (by the parent or the local authority) lies to the Family Division of the High Court from the making by a juvenile court of an order confirming (under section 2(5) [3(6)]) or discharging (under section 4(3)(b) [5(4)(b)]) a parental rights resolution, or from a juvenile court’s refusal to make such an order. A further appeal lies to the Court of Appeal and, with leave, to the House of Lords.
42. The Family Division of the High Court has an inherent jurisdiction, independent of statutory provisions and deriving from the prerogative power of the Crown acting in its capacity as parens patriae, to make a child a ward of court.
43. The effect of wardship is that custody, in a broad sense, of the child is vested in the court itself; it assumes responsibility for all aspects of his welfare and may make orders on any relevant matter whatsoever, notably as regards the care and control of and access to the child and his education, religion or property. In making such orders, the court is required to treat the child’s welfare as the "first and paramount consideration" (Guardianship of Minors Act 1971, section 1). Unless terminated earlier by order of the court, the wardship continues until the child attains his majority.
Where there are exceptional circumstances making it impracticable or undesirable for the ward to be, or continue to be, under the care of his parents, the court may make an order committing him to the care of the local authority (Family Law Reform Act 1969, section 7(2)), subject to the power of the court to give directions (Matrimonial Causes Act 1973, section 43(5)(a)). In such circumstances, custody of the child remains with the court and it is for the court, and not the local authority, to take major decisions regarding the ward’s future; it retains, inter alia, jurisdiction to make orders for access to the child.
44. Wardship proceedings may be instituted by anyone who can show an appropriate interest in the child’s welfare. An application for a wardship order has to be made by originating summons. The child becomes a ward immediately the summons is issued but the wardship automatically lapses after 21 days unless within that time an appointment is made for the hearing of the summons. This appointment is normally held before a registrar who, subject to an appeal to a judge, may give interim directions on such matters as access to the child and may decide that other interested parties be joined in the proceedings.
A judge will hear contested wardship proceedings and also applications - which can be made at any time by any party - for the variation or discharge of an existing wardship order or for directions on such matters as access to or the education of the child. From the judge’s order, an appeal lies to the Court of Appeal and thence, with leave, to the House of Lords.
The child may be represented in wardship proceedings by a guardian ad litem appointed by the court; this is usually the Official Solicitor, who is a full-time public employee entirely independent of the executive.
Under the Rules of the Supreme Court, it is possible to seek an order expediting the proceedings, notably if a party thereto is dilatory.
45. The functions of a local authority in child-care matters are exercised and decisions are taken either by its Social Services Committee or by a sub-committee or an officer to whom powers have been delegated. At the time relevant to the present case, the practice varied from authority to authority, there being no precise requirements or guidance even of a non-statutory kind, and much depended on the nature or gravity of the decision to be taken. Whether the child is in its care by virtue of the 1948 [1980] or the 1969 Act, the local authority must give first consideration to the need to safeguard and promote the child’s welfare throughout his childhood, and must so far as practicable ascertain his wishes and feelings regarding the decision and give due consideration to them, having regard to his age and understanding (section 59 of the Children Act 1975 [18(1) of the 1980 Act]).
Authorities’ decisions in this area are, in fact, often based on the outcome of case reviews or case conferences. The authority is under a statutory duty to review the case of each child in its care at six-monthly intervals (section 27(4) of the 1969 Act) and, as a matter of practice, the child’s position will in addition be regularly examined at case conferences. Reviews and conferences will be attended notably by the social workers responsible and senior officials of the authority’s Social Services Department, as well as by such other persons as health visitors, doctors and police officers.
46. A parent may on occasion be allowed or invited to attend a case review or case conference or part thereof, although he has no legal right to do so. His contacts with the social workers constitute the most usual channel for the communication of his views on matters to be decided by the authority.
In the absence of legal proceedings, the parent cannot compel the local authority to produce or permit inspection of the minutes of its relevant meetings or reports produced thereat, although the authority has a discretion to allow such inspection. In proceedings for judicial review (but not in juvenile court proceedings), the court may order the pre-trial disclosure of such documents, but only after leave to institute the proceedings has been obtained (see paragraph 48 below); however, this would be a rare occurrence, the general rule being that the documents are privileged and not open to inspection.
47. A parent whose child is in the care of a local authority is not automatically deprived of access to him. The continuation of access is, however, a matter within the discretionary power of the authority (per Lord Wilberforce in A v. Liverpool City Council [1981] 2 All England Law Reports 385). Thus, under English law, the question whether and to what extent a parent is to have access to his child who is in public care was, at the relevant time, within the competence of the local authority to decide, without any application to a court.
Both the 1948 [1980] Act and the 1969 Act reflect the general idea that continuation of parental access to children in public care is in many cases normal and desirable: the former allows the local authority to contribute to the costs of parental visits and the latter makes special provision for certain cases where the parents have not visited the child during a certain period of time.
48. The statutory remedies described in paragraphs 33-34 and 39-41 above, whereby a parent may challenge or seek the discharge of a care order or a parental rights resolution, are directed to the order or resolution as such, there being, at the relevant time, no specific statutory remedy whereby he could contest the isolated issue of a decision to restrict or terminate his access to his child.
A decision of a local authority concerning access can, however, be challenged by way of an application for judicial review. Anyone who wishes to make such an application must first seek, normally within three months of the decision, the leave of the court. The circumstances where judicial review will lie may be briefly summarised as follows:
(a) the authority acted illegally, ultra vires or in bad faith;
(b) the authority failed to take into account relevant considerations, took account of irrelevant considerations or came to a decision to which no reasonable authority could have come (Associated Provincial Picture Houses, Ltd. v. Wednesbury Corporation [1948] 1 King’s Bench Reports 223);
(c) the authority failed to observe statutory procedural rules or to act fairly (see notably R v. The Bedfordshire County Council, ex parte C and R v. The Hertfordshire County Council, ex parte B, Times Law Reports, 19 August 1986).
The remedy of judicial review is concerned with reviewing not the merits of the decision in question but rather the decision-making process itself, and the court will not act as a "court of appeal" from the body involved. Thus, where on a successful application for judicial review the court quashes an authority’s decision, it will normally remit the matter to the authority for reconsideration; it may, however, also direct the authority to reach a conclusion in accordance with the court’s findings (Rules of the Supreme Court, Order 53, rule 9(4)).
49. In certain circumstances, the wardship jurisdiction may also be invoked to question the decisions of a local authority or a juvenile court relating to a child in the former’s care. The general rule is that the prerogative power of the Crown is not for all purposes ousted or abrogated by the exercise of the duties and powers conferred on local authorities by legislation. In the leading case of A v. Liverpool City Council, the House of Lords examined the relationship between the wardship jurisdiction and the authorities’ statutory powers. Their Lordships were unanimously of the view that the courts had no reviewing powers as to the merits of local authority decisions, notably on such matters as access to the child: the general inherent power of the court in its wardship jurisdiction was available to fill gaps or supplement the powers of local authorities but not to supervise (except on judicial review principles; see paragraph 48 above) the exercise of discretion within the field committed to them by statute. Sometimes, however, the local authority itself may invite the supplementary assistance of the court and the wardship may then be continued with a view to action by the court.
The foregoing limits on the High Court’s powers apply only where the wardship proceedings concern a child who is already in public care. If he is not, the High Court can examine fully such questions as access and make such order as it considers to be in his best interests.
50. The inability of parents to approach the courts, save as explained above, where decisions are made by a local authority affecting access to their children led Parliament, in the Health and Social Services and Social Security Adjudications Act 1983, to modify the law on this point.
Under the new provisions - which came into force on 30 January 1984, that is after the events giving rise to the present case -, a local authority may not refuse to make arrangements for access to a child in care and may not terminate such arrangements unless it has first given notice to the parent. The latter then has a right to apply to a juvenile court for an access order, requiring the local authority to allow access subject to such conditions as the court may specify. Where an access order has been made, there is a right to apply for variation. An appeal against the juvenile court’s decision lies to the High Court. Any court dealing with the matter must regard the welfare of the child as the first and paramount consideration.
This new remedy applies only to decisions refusing or terminating access; in all other cases, the nature and extent of access remain within the local authority’s discretion.
51. In December 1983, the Government published a Code of Practice on Access to Children in Care. This document stresses the importance of involving the child’s natural parents in the local authority’s decision-making process in this area and of informing them fully and promptly as to the substance of decisions concerning access.
52. A court cannot make an adoption order in respect of a child unless, inter alia, it is satisfied that each parent freely and unconditionally agrees (Children Act 1975, section 12). However, such agreement may be dispensed with upon a number of grounds specified in that section, notably that the parent is withholding consent unreasonably or has persistently failed without reasonable cause to discharge his parental duties. In reaching any decision relating to the adoption of a child, a court must have regard to all the circumstances, first consideration being given to the need to safeguard and promote his welfare throughout his childhood (Children Act 1975, section 3).
53. Adoption proceedings in respect of a child who is a ward of court may not be instituted without the leave of the High Court. On an application for leave, the court’s function is to consider whether the proposed adoption application is one that might reasonably succeed, the merits of the matter being examined subsequently, once leave has been granted and after compliance with the requirements concerning notices and reports.
VIOLATED_ARTICLES: 6
8
VIOLATED_PARAGRAPHS: 6-1
